UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 May 3, 2012 Date of Report (Date of earliest event reported) DELTA NATURAL GAS COMPANY, INC. (Exact name of registrant as specified in its charter) Kentucky 0-8788 61-0458329 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip Code) 859-744-6171 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 17, 2012 our Board of Directors declared a regular quarterly dividend on our common stock, which we paid on March 15, 2012. It came to our attention on May 1, 2012 that a financial media site had indicated that we declared a second dividend payable on May 1, 2012. We believe that information has subsequently been corrected and we are issuing this press release to clarify that our Board of Directors has declared only one dividend in 2012, our regular quarterly dividend described in the paragraph above.See Exhibit 99.1 for the Company’s press release issued on May 3, 2012 regarding this matter. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99.1Press Release issued on May 3, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA NATURAL GAS COMPANY, INC. Date:May 3, 2012 By: /s/John B. Brown John B. Brown Chief Financial Officer, Treasurer and Secretary
